Opinion,
Me. Justice Steeeett:
It appears to be a harsh measure of justice to hold that the treasurer and his sureties are liable, on his official bond, for the money deposited under the circumstances disclosed in the affidavit of defence, and subsequently lost without his fault or negligence; but, it is impossible to reach any other conclusion without ignoring the authority of well considered cases cited and relied on by the learned president of the Common Pleas. The only question presented by the record is so fully considered by him, in his opinion, that further elaboration is unnecessary. In view of the authorities referred to and for the reasons there given, we are constrained to say there is no error in the judgment.
Judgment affirmed.